Exhibit 10.1

SUBSCRIPTION AGREEMENT

Northern Oil and Gas, Inc.
315 Manitoba Avenue, Suite 200
Wayzata, MN 55391

Gentlemen:

          The undersigned (the “Investor”) hereby confirms its agreement with
Northern Oil and Gas, Inc., a Nevada corporation (the “Company”), as follows:

          1.     This Subscription Agreement, including the Terms and Conditions
for Purchase of Shares attached hereto as Annex I (collectively, this
“Agreement”), is made as of the date set forth below between the Company and the
Investor.

          2.     The Company represents and warrants that it has authorized the
sale and issuance to certain investors of up to an aggregate of Nine Million
Five Hundred Thousand (9,500,000) shares (the “Shares”) of its Common Stock, par
value $0.001 per share (the “Common Stock”), subject to adjustment by the
Company’s Board of Directors or a committee thereof, for a purchase price of
$9.12 per share (the “Purchase Price”).

          3.     The Company represents and warrants that the offering and sale
of the Shares (the “Offering”) are being made pursuant to (a) an effective
Registration Statement on Form S-3 (Registration No. 333-158320) (the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”), including the Prospectus contained therein (the
“Base Prospectus”), (b) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Act”)), that have been or will be filed with the Commission and delivered
to the Investor on or prior to the date hereof (the “Issuer Free Writing
Prospectus”), containing certain supplemental information regarding the Shares,
the terms of the Offering and the Company, and (c) a Prospectus Supplement (the
“Prospectus Supplement” and, together with the Base Prospectus, the
“Prospectus”) containing certain supplemental information regarding the Shares
and terms of the Offering that has been or will be (i) filed with the
Commission, and (ii) delivered to the Investor (or made available to the
Investor by the filing by the Company of an electronic version thereof with the
Commission).

          4.     The Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
the Shares of Common Stock set forth below for the aggregate purchase price set
forth below. The Shares shall be purchased pursuant to the Terms and Conditions
for Purchase of Shares attached hereto as Annex I and incorporated herein by
this reference as if fully set forth herein. The Investor acknowledges that the
Offering is not being underwritten by the placement agents (the “Placement
Agents”) named in the Prospectus Supplement and that there is no minimum
offering amount.

          5.     The manner of settlement of the Shares purchased by the
Investor shall be determined by such Investor as follows (check one):

--------------------------------------------------------------------------------



 

 

 

 

 

[____] A.

Delivery by crediting the account of the Investor’s prime broker (as specified
by such Investor on Exhibit A annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby
Investor’s prime broker shall initiate a DWAC transaction on the Closing Date
using its DTC participant identification number, and released by Registrar and
Transfer Company, the Company’s transfer agent (the “Transfer Agent”), at the
Company’s direction. NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF
THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

 

 

 

(I)

DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

 

 

 

 

 

(II)

REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

 

 

 

 

 

 

 

 

Bank Name: Citibank, New York
ABA # 021000089
Account Name: Northern Oil and Gas, Inc.
Account Number: 40611172
F/C Account: 364-040573

 

 

 

 

 

– OR –

 

 

 

 

 

 

 

 

 

[____] B.

Delivery versus payment (“DVP”) through DTC (i.e., on the Closing Date, the
Company shall deliver Shares registered in the Investor’s name and address as
set forth below and released by the Transfer Agent to the Investor through DTC
at the Closing directly to the account(s) at Canaccord Adams Inc. (“Canaccord”)
identified by the Investor; upon receipt of such Shares, Canaccord shall
promptly electronically deliver such Shares to the Investor, and simultaneously
therewith payment shall be made by Canaccord by wire transfer to the Company).
NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

 

 

 

 

 

 

(I)

NOTIFY CANACCORD OF THE ACCOUNT OR ACCOUNTS AT CANACCORD TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

 

 

 

 

 

 

(II)

CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT CANACCORD TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR.

- 2 -

--------------------------------------------------------------------------------



IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.

          6.     The Investor represents that, except as set forth below, (a) it
has had no material relationship (exclusive of any investments by the Investor
in the Company’s securities) within the past three years with the Company or
persons known to it to be affiliates of the Company, (b) it is not a FINRA
member or an Associated Person of a FINRA member (as such term is defined under
the NASD Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Shares, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

 

 

The representations above are made to the knowledge of the signatory below.

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

          7.     The Investor represents that it has received (or otherwise had
made available to it by the filing by the Company of an electronic version
thereof with the Commission) the Base Prospectus which is a part of the
Company’s Registration Statement, the documents incorporated by reference
therein and any Issuer Free Writing Prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement by the
Investor to the Company, the Investor will receive certain additional
information regarding the Offering, including pricing information (the “Offering
Information”). Such information may be provided to the Investor by any means
permitted under the Act, including the Prospectus Supplement, a free writing
prospectus and oral communications.

          8.     No offer by the Investor to buy Shares will be accepted and no
part of the Purchase Price will be delivered to the Company until the Investor
has received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Placement Agents on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.

[Remainder of Page Left Blank Intentionally. Signature Page Follows.]

- 3 -

--------------------------------------------------------------------------------




 

 

 

 

Number of Shares:

 

 

 

Purchase Price Per Share: $

 

 

Aggregate Purchase Price: $ 

 

 

          Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

 

 

 

 

 

 

 

 

Dated as of: ______________ __, 2009

 

 

INVESTOR

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

E-mail:

 

 

Phone:

 

 

 

Agreed and Accepted
this ___ day of ______________, 2009:

 

 

 

NORTHERN OIL AND GAS, INC.

 

By:

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------



ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

           1.     Authorization and Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.

           2.     Agreement to Sell and Purchase the Shares; Placement Agents.

                    2.1     At the Closing (as defined in Section 3.1), the
Company will sell to the Investor, and the Investor will purchase from the
Company, upon the terms and conditions set forth herein, the number of Shares
set forth on the last page of the Agreement to which these Terms and Conditions
for Purchase of Shares are attached as Annex I (the “Signature Page”) for the
aggregate purchase price therefor set forth on the Signature Page.

                     2.2     The Company proposes to enter into substantially
this same form of Subscription Agreement with certain other investors (the
“Other Investors”) and expects to complete sales of Shares to them. The Investor
and the Other Investors, if any, are hereinafter sometimes collectively referred
to as the “Investors,” and this Agreement and the Subscription Agreements
executed by the Other Investors are hereinafter sometimes collectively referred
to as the “Agreements.”

                    2.3     Investor acknowledges that the Company has agreed to
pay Canaccord Adams Inc. (“Canaccord”) and FIG Partners, LLC (each individually,
a “Placement Agent” and collectively, the “Placement Agents”) a fee (the
“Placement Fee”) in respect of the sale of Shares to the Investor.

                     2.4     The Company has entered into a Placement Agency
Agreement, dated October 29, 2009 (the “Placement Agreement”), with the
Placement Agents that contains certain representations, warranties, covenants
and agreements of the Company that may be relied upon by the Investor, which
shall be a third party beneficiary thereof. The Company represents and warrants
that a true and correct copy of the Placement Agreement is attached hereto as
Exhibit B. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, the Placement Agreement and any
other documents or agreements contemplated hereby or thereby, the Company
confirms that neither it nor any other person acting on its behalf has provided
the Investor or any Other Investor or its respective agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company.

          3.     Closings and Delivery of the Shares and Funds.

                    3.1     Closing. The completion of the purchase and sale of
the Shares (the “Closing”) shall occur at a place and time (the “Closing Date”)
to be specified by the Company and the Placement Agents (such Closing Date to be
the third business day following the date of this signed Agreement), and of
which the Investors will be notified in advance by the Placement Agents, in
accordance with Rule 15c6-1 promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). At the Closing, (a) the Company shall
cause the Transfer Agent to deliver to the Investor the number of Shares set
forth on the Signature Page registered in the name of the Investor or, if so
indicated on the Investor Questionnaire attached hereto as Exhibit A, in the
name of a nominee

--------------------------------------------------------------------------------



designated by the Investor and (b) the aggregate purchase price for the Shares
being purchased by the Investor will be delivered by or on behalf of the
Investor to the Company.

                    3.2     Conditions to the Obligations of the Parties.

                              (a) Conditions to the Company’s Obligations. The
Company’s obligation to issue and sell the Shares to the Investor shall be
subject to: (i) the delivery by the Investor, in accordance with the provisions
of this Agreement, of the purchase price for the Shares being purchased
hereunder as set forth on the Signature Page and (ii) the accuracy of the
representations and warranties made by the Investor in this Agreement and the
fulfillment of those undertakings of the Investor in this Agreement to be
fulfilled prior to the Closing Date.

                              (b) Conditions to the Investor’s Obligations. The
Investor’s obligation to purchase the Shares will be subject to (i) the delivery
by the Company of the Shares in accordance with the provisions of this
Agreement, (ii) the accuracy of the representations and warranties made by the
Company and the fulfillment of those undertakings of the Company to be fulfilled
prior to the Closing Date, including without limitation, those contained in the
Placement Agreement, (iii) the satisfaction of the conditions to the closing set
forth in the Placement Agreement, and to the condition that Canaccord, as lead
placement agent, shall not have: (x) terminated the Placement Agreement pursuant
to the terms thereof or (y) determined that the conditions to the closing in the
Placement Agreement have not been satisfied. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Shares that they have agreed to purchase from the Company. The Investor
understands and agrees that, in the event that Canaccord, as lead placement
agent, in its sole discretion determines that the conditions to closing in the
Placement Agreement have not been satisfied or if the Placement Agreement may be
terminated for any other reason permitted by the Placement Agreement, then
Canaccord, as lead placement agent, may, but shall not be obligated to,
terminate such Agreement, which shall have the effect of terminating this
Subscription Agreement pursuant to Section 14 below.

                    3.3     Delivery of Funds.

                              (a)     DWAC Delivery. If the Investor elects to
settle the Shares purchased by such Investor through DTC’s Deposit/Withdrawal at
Custodian (“DWAC”) delivery system, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
remit by wire transfer the amount of funds equal to the aggregate purchase price
for the Shares being purchased by the Investor to the following account
designated by the Company:

 

 

 

Bank Name: Citibank, New York

 

ABA # 021000089

 

Account Name: Northern Oil and Gas, Inc.

 

Account Number: 40611172

 

F/C Account: 364-040573

                              Such funds shall be held in escrow by the Company
until the Closing upon the satisfaction of the conditions set forth in Section
3.2(b) hereof.

                              (b)     Delivery Versus Payment through The
Depository Trust Company. If the Investor elects to settle the Shares purchased
by such Investor by delivery versus payment through

- 2 -

--------------------------------------------------------------------------------



DTC, no later than one (1) business day after the execution of this Agreement by
the Investor and the Company, the Investor shall confirm that the account or
accounts at Canaccord to be credited with the Shares being purchased by the
Investor have a minimum balance equal to the aggregate purchase price for the
Shares being purchased by the Investor.

                    3.4     Delivery of Shares.

                              (a)     DWAC Delivery. If the Investor elects to
settle the Shares purchased by such Investor through DTC’s DWAC delivery system,
no later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall direct the broker-dealer at which
the account or accounts to be credited with the Shares being purchased by such
Investor are maintained, which broker/dealer shall be a DTC participant, to set
up a DWAC instructing Registrar and Transfer Company, the Company’s Transfer
Agent, to credit such account or accounts with the Shares. Such DWAC instruction
shall indicate the settlement date for the deposit of the Shares, which date
shall be provided to the Investor by Canaccord. At the Closing, the Company
shall direct the Transfer Agent to credit the Investor’s account or accounts
with the Shares pursuant to the information contained in the DWAC.

                              (b)     Delivery Versus Payment through The
Depository Trust Company. If the Investor elects to settle the Shares purchased
by such Investor by delivery versus payment through DTC, no later than one (1)
business day after the execution of this Agreement by the Investor and the
Company, the Investor shall notify Canaccord of the account or accounts at
Canaccord to be credited with the Shares being purchased by such Investor. On
the Closing Date, the Company shall deliver the Shares to the Investor through
DTC directly to the account(s) at Canaccord identified by Investor and
simultaneously therewith payment shall be made by Canaccord by wire transfer to
the Company.

          4.      Representations, Warranties and Covenants of the Investor.

          The Investor acknowledges, represents and warrants (as of the date
hereof) to, and agrees with, the Company and the Placement Agents that:

                    4.1     The Investor (a) is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in shares presenting an investment decision like that involved in
the purchase of the Shares, including investments in securities issued by the
Company and investments in comparable companies, (b) has answered all questions
on the Signature Page and the Investor Questionnaire and the answers thereto are
true and correct as of the date hereof and will be true and correct as of the
Closing Date and (c) in connection with its decision to purchase the number of
Shares set forth on the Signature Page, has received and is relying only upon
the Disclosure Package and the documents incorporated by reference therein and
the Offering Information and the representations, warranties, covenants and
agreements of the Company contained in the Placement Agreement.

- 3 -

--------------------------------------------------------------------------------



                    4.2     (a) No action has been or will be taken in any
jurisdiction outside the United States by the Company or the Placement Agents
that would permit an offering of the Shares, or possession or distribution of
offering materials in connection with the issue of the Shares in any
jurisdiction outside the United States where action for that purpose is
required, (b) if the Investor is outside the United States, it will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense and (c) none
of the Placement Agents is authorized to make or has made any representation,
disclosure or use of any information in connection with the issue, placement,
purchase and sale of the Shares, except as set forth or incorporated by
reference in the Base Prospectus, any Issuer Free Writing Prospectus or the
Prospectus Supplement.

                    4.3     (a) The Investor is either an individual or an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization and has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (b) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as to the enforceability of any rights to
indemnification or contribution that may be violative of the public policy
underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation). The Investor’s execution, delivery and
performance of this Agreement and the consummation by it of the transactions
contemplated hereby do not and will not (i) conflict with or violate any
provision of the Investor’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Investor
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Investor is bound or affected.

                    4.4     The Investor understands that nothing in this
Agreement, the Prospectus or any other materials presented to the Investor in
connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice. The Investor has consulted such legal, tax and investment
advisors and made such investigation as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Shares.

                    4.5     Since the time at which a Placement Agent first
contacted the Investor about the Offering, the Investor has not disclosed any
information regarding the Offering to any third parties (other than its legal,
accounting and other advisors) and has not engaged in any transactions involving
the securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). The Investor covenants that it will (i)
maintain the confidentiality of all information acquired as a result of the
transactions contemplated herein and (ii) not engage in any purchases or sales
of the securities of the Company (including Short Sales), in each case prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed. The Investor agrees that it will not use any of the Shares acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws. For purposes
hereof, “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under

- 4 -

--------------------------------------------------------------------------------



Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-US broker dealers or
foreign regulated brokers.

          5.     Survival of Representations, Warranties and Agreements; Third
Party Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein and, with respect to
the Company, in the Placement Agreement, will survive the execution of this
Agreement, the delivery to the Investor of the Shares being purchased and the
payment therefor.

          6.     Notices. All notices, requests, consents and other
communications hereunder will be in writing, will be mailed (a) if within the
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and (c) will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed and (iv) if delivered by facsimile,
upon electric confirmation of receipt and will be delivered and addressed as
follows:

 

 

 

 

(a)

if to the Company, to:

 

 

 

 

 

Northern Oil and Gas, Inc.

 

 

315 Manitoba Avenue, Suite 200

 

 

Wayzata, MN 55391

 

 

Attention: General Counsel

 

 

Facsimile No.: (952) 476-9801

 

 

 

 

 

with copies to:

 

 

 

 

 

Faegre & Benson LLP

 

 

2200 Wells Fargo Center

 

 

Minneapolis, MN 55402-3901

 

 

Attention: W. Morgan Burns

 

 

Facsimile No.: (612) 766-1600


 

 

 

          (b)     if to the Investor, at its address on the Signature Page
hereto, or at such other address or addresses as may have been furnished to the
Company in writing.

          7.     Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor. Any
modification or amendment to Section 2 (Representations and Warranties of the
Company), Section 5 (Conditions of Placement Agents’ Obligations), Section 6(f)
(Representations and Agreements to Survive Delivery), or Section 10 (Persons
Entitled to Benefit of Agreement) of the Placement Agreement, and any
modification or amendment to the Placement Agreement that is material and
adverse to the Investor, shall require the prior written consent of the
Investor.

- 5 -

--------------------------------------------------------------------------------



          8.     Headings. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and will not be
deemed to be part of this Agreement.

          9.     Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

          10.    Governing Law. This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction. Except as set forth
below, no proceeding may be commenced, prosecuted or continued in any court
other than the courts of State of New York located in the City and County of New
York or the United States District Court for the Southern District of New York,
which courts shall have jurisdiction over the adjudication of such matters, and
the parties hereby consent to the jurisdiction of such courts and personal
service with respect thereto. All parties hereby waive all right to trial by
jury in any proceeding (whether based upon contract, tort or otherwise) in any
way arising out of or relating to this Agreement. All parties agree that a final
judgment in any such proceeding brought in any such court shall be conclusive
and binding upon each party and may be enforced in any other courts in the
jurisdiction of which a party is or may be subject, by suit upon such judgment.

          11.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. Delivery of an executed counterpart by facsimile
or portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart thereof.

          12.    Confirmation of Sale. The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Shares to such Investor.

          13.    Press Release. The Company and the Investor agree that, prior
to the opening of the New York Stock Exchange Amex Equities market in New York
City on the business day immediately after the date hereof, the Company shall
(i) issue a press release announcing the Offering and disclosing all material
information regarding the Offering and (ii) file a Current Report on Form 8-K
with the Commission disclosing all material information regarding the Offering
and including the Placement Agreement and a form of this Agreement as exhibits
thereto. From and after the issuance of such press release and the filing of
such Current Report on Form 8-K, the Company shall have publicly disclosed all
material, non-public information delivered to any of the Investors by the
Company or any person acting on its behalf, including, without limitation, the
Placement Agent, in connection with the transactions contemplated by this
Agreement, the Placement Agreement and any other documents or agreements
contemplated hereby or thereby. The Company shall not identify the name of any
Investor or any affiliate of any investment adviser of such Investor in any
press release or public filing, or otherwise publicly disclose the name of any
Investor or any affiliate of investment adviser of such Investor, without such
Investor’s prior written consent, unless required by law or the rules and
regulations of a national securities exchange, provided, however, that promptly
after becoming aware of any request or requirement to so disclose (a “Disclosure
Requirement”), and in any event prior to any such disclosure, the Company will
provide such Investor with notice of such request or requirement so that such
Investor may at its election seek a protective order or other appropriate

- 6 -

--------------------------------------------------------------------------------



remedy and the Company will fully cooperate with such Investor’s efforts to
obtain the same; provided, further, however, if, absent the entry of such a
protective order or other remedy, the Company is compelled by applicable law,
rule or regulation or a court order, subpoena, similar judicial process,
regulatory agency or stock exchange rule to disclose such Investor’s name, the
Company may disclose only that portion of such information that the Company is
so compelled to disclose and will use its reasonable efforts to obtain assurance
that confidential treatment will be accorded to that portion of such information
that is being disclosed. As of the date hereof, the Company is not aware of any
Disclosure Requirement.

          14.    Termination. In the event that the Placement Agreement is
terminated by the Placement Agents pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties hereto.

          15.    Fees and Expenses. Each party shall pay the fees and expenses
of its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

- 7 -

--------------------------------------------------------------------------------



EXHIBIT A

NORTHERN OIL AND GAS, INC.

INVESTOR QUESTIONNAIRE

          Pursuant to Section 3 of Annex I to the Agreement, please provide us
with the following information:

 

 

 

 

 

1.

The exact name that your Shares are to be registered in. You may use a nominee
name if appropriate:

 

 

 

 

 

 

 

 

 

 

 

 

2.

The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

 

 

 

 

 

 

 

 

 

 

 

3.

The mailing address of the registered holder listed in response to item 1 above:

 

 

 

 

 

 

 

 

 

 

 

 

4.

The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:

 

 

 

 

 

 

 

 

 

 

 

 

5.

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

 

 

 

 

 

 

 

 

 

 

 

 

6.

DTC Participant Number:

 

 

 

 

 

 

 

 

7.

Name of Account at DTC Participant being credited with the Shares:

 

 

 

 

 

 

 

 

8.

Account Number at DTC Participant being credited with the Shares:

 

 

 

 

 

 

 

 

9.

EIN Number:

 

 

 

--------------------------------------------------------------------------------